DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6-9, 11-17, 21-23 and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 6, Applicant has disqualified the prior art as it is commonly owned by the Assignee, therefore, the prior art of record does not disclose nor suggest it be an obvious modification wherein  a power divider coupled to the digital processing unit and configured to distribute phase control signaling from the digital processing unit to the MTM antenna array; and a reactance control module coupled to the MTM antenna array and configured to control a reactance behavior of unit cell elements in the MTM antenna array that changes a phase behavior of a radiated signal based at least on the phase control signaling.
Claims 7-9, 11-17, 21-23 and 25-28 are dependent on Claim 6 and are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2008/0258993 is relevant to the invention however and the state of the art but does not disclose the above invention as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WHITNEY MOORE/Primary Examiner, Art Unit 3646